Title: From Benjamin Franklin to Lenoir, 19 August 1781
From: Franklin, Benjamin
To: Lenoir, Jean-Charles-Pierre


Sir,
Passy, Aug. 19. 1781
In October last, there came to me a Person who call’d himself Thierry de Lavau, a Frenchman, representing that he had lived some Years in America, had married there & acquired a small Fortune, & had left Virginia with his Wife to come to France, but that the Vessel foundered at Sea, that the People were saved by another Ship in Company, but that he lost 160 Hogsheads of Tobacco, & all his other Effects: that arriving at Bordeaux, he had left his Wife there, & came to Paris to seek Assistance from a Friend whom he could not find, & was then without Money to bear his Expences back to join his Wife. Pitying his Case as he stated it, I lent him Ten Louis d’ors, which he promis’d to repay me. But I soon after heard that he did not return to Bordeaux, but remain’d in Paris spending the Money with another Woman. His Wife has just now apply’d to me, complaining that having sent for her to Paris, he refuses to take any Care of her, & that being depriv’d by him of her Fortune & even of her Cloaths, she is without Money and starving. I am told that he lives at present by cheating others with false Pretences as he has done me. It seems therefore fit that I should give you this Notice of him. And I beg leave to recommend the Case of this poor Stranger to you, that her Husband may be compell’d to provide for her if he is able, and that her Mail at least may be restor’d to her. I have the honour to be, with great Respect Sir,
Mr. Le Noir,
